Good, 0.
This action is in all respects similar to the case of Phillips v. Reynolds, ante, p. 626. The only difference is that a different tract of land is involved and that in this action Phillips sues as administrator of the estate of Mary Y. Phillips. In this case the same issues were joined and a like judgment was entered by the district court as in the case of Phillips v. Reynolds, supra.
For the reasons given in the opinion in that case, the judgment in this case is erroneous, and should be reversed and the cause remanded for a new trial.
Duffie and Epperson, CO., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is reversed and the cause remanded for a new trial.
Reversed.